Citation Nr: 0510889	
Decision Date: 04/15/05    Archive Date: 04/27/05

DOCKET NO.  99-16 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Entitlement to service connection for primary biliary 
cirrhosis, to include as a result of exposure to herbicide 
agents.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1951 to October 
1971, including service in the Republic of Vietnam.

This matter came before the Board of Veterans' Appeals 
(Board) from a July 1998 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Wilmington, 
Delaware that denied the veteran's claim of entitlement to 
service connection for primary biliary cirrhosis, to include 
as a result of exposure to herbicide agents.  The veteran 
perfected a timely appeal of this determination to the Board.

During the course of this appeal, the claims folder was 
transferred to the Huntington, West Virginia, RO.

In July 2003 and May 2004, the Board remanded this matter to 
the RO for further development.  The case is once again 
before the Board for appellate consideration.


FINDINGS OF FACT

1.  The veteran served in the Republic of Vietnam during the 
Vietnam era, and he is presumed to have been exposed to 
herbicides, including Agent Orange.

2.  The veteran is not shown to have a disease determined by 
VA to be associated with presumed exposure to herbicide 
agents in connection with service in the Republic of Vietnam 
during the Vietnam era.  

3.  The veteran's primary biliary cirrhosis was not 
manifested during service or within one year thereafter, and 
it is not related to the veteran's service or any incidence 
of service.


CONCLUSION OF LAW

Primary biliary cirrhosis was not incurred in or aggravated 
by active service, nor may its incurrence during service be 
presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 
1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  

In the present case, the RO, in letters dated in October 2003 
and May 2004, provided the veteran with the required notice 
under 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b).  
Specifically, the veteran was furnished notice of the types 
of evidence needed in order to substantiate his claim of 
entitlement to service connection for primary biliary 
cirrhosis.  Specifically, the veteran was informed of his 
responsibility to identify, or submit directly to VA, medical 
evidence that shows that the veteran had an injury or disease 
that began in or was aggravated by service, a current 
disability, and a relationship between the current disability 
and his military service.  The veteran was told that this 
evidence could consist of, among other things, medical 
records from service medical personnel or private physicians.  
The veteran was also invited to send any medical reports in 
his possession.

By way of a December 1998 rating decision, a June 1999 
Statement of the Case, and September 1002, December 2003 and 
February 2005 Supplemental Statements of the Case, the 
veteran and his representative were advised of the basic law 
and regulations governing his claim, and the basis for the 
denial of the claim.  These documents, along with the October 
2003 and May 2004 RO letters, also specifically informed the 
veteran of the cumulative information and evidence previously 
provided to VA, or obtained by VA on the veteran's behalf.

In the present case, the Board notes that VA provided 
adequate VCAA notice only after the initial unfavorable 
decision in this case.  While the notice provided was not 
given prior to the first RO adjudication of the claim, the 
notice was provided by the RO prior to February 2005 
Supplemental Statement of the Case and prior to the transfer 
and certification of the veteran's case to the Board.  The 
Board also finds that the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b), and observes that the veteran and his 
representative have had time to consider the content of the 
notice and respond with any additional evidence or 
information relevant to the claim.  Based on the above, the 
Board concludes that any defect in the timing of the VCAA 
notice is harmless error.  See generally, Conway v. Principi, 
353 F.3d 1369 (Fed. Cir. 2004); see also Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  To decide 
the appeal on these facts would not be prejudicial error to 
the veteran.

For the reasons above the Board finds that the RO 
substantially complied with the specific requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate the claim and the relative duties of 
VA and the claimant to obtain evidence); Charles v. Principi, 
16 Vet. App. 370 (2002) (identifying the document that 
satisfies the VCAA notice); and 38 C.F.R. § 3.159(b) (the 
content of the notice requirement, pertaining to the evidence 
in the claimant's possession or a similar request to that 
effect).  In this context, it is well to observe that the 
VCAA requires only that the duty to notify be satisfied, and 
that claimants be given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  Sutton v. 
Brown, 9 Vet. App. 553 (1996).

The Board also finds that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim.  38 U.S.C.A. § 5103A (West 2002).  In 
particular, the information and evidence associated with the 
claims file consists of the veteran's service medical 
records, post-service medical evidence, including private and 
VA medical reports and records, and statements submitted by 
the veteran and his representative in support of the claim.  
Under the circumstances of this case, the Board finds that 
the RO undertook reasonable development with respect to the 
veteran's claim. 

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the veteran's claim.  Moreover, the veteran's 
representative has been given the opportunity to submit 
written argument.  Therefore, under the circumstances of this 
case, VA has satisfied its duty to assist the veteran in this 
case.  Accordingly, further development and further expending 
of VA's resources is not warranted.  See 38 U.S.C.A. § 5103A.

II.  Analysis

In this case, the veteran seeks service connection for 
primary biliary cirrhosis, which he contends in part is 
attributable to Agent Orange exposure during his period of 
service in Vietnam.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  For certain chronic 
diseases, a presumption of service connection arises if the 
disease is manifested to a degree of 10 percent within a 
prescribed period following discharge from service; the 
presumptive period for cirrhosis of the liver is one year.  
38 C.F.R. § 3.307, 3.309.  In addition, service connection 
may be established for any disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2004).  

Service connection may also be granted when a veteran who 
served in the Republic of Vietnam between January 1962 and 
May 1975 develops certain specified conditions within a 
particular time period after leaving the Republic of Vietnam.  
Under such circumstances, that particular disease is presumed 
to have been incurred in service unless there is affirmative 
evidence to the contrary.  38 U.S.C.A.              § 
1116(f); 38 C.F.R. §§ 3.307, 3.309(e).  The Secretary has 
determined that a presumption of service connection based on 
exposure to herbicides used in Vietnam is not warranted for 
primary biliary cirrhosis.  See 68 Fed. Reg. 27630-27641 (May 
20, 2003).

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the United 
States Court of Appeals for the Federal Circuit has 
determined that a claimant is not precluded from establishing 
service connection for disability due to Agent Orange 
exposure with proof of direct causation.  Combee v. Brown, 34 
F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 
40, 44 (1996), aff'd sub nom, Ramey v. Gober, 120 F.3d 1239 
(Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998); See 
Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).  Thus, the 
presumption is not the sole method by which an applicant may 
show causation, and thereby establish service connection.

While there is no dispute that the veteran served in the 
Republic of Vietnam during the Vietnam era, the focus of the 
discussion turns on whether the veteran's primary biliary 
cirrhosis is related to service, including presumptive 
exposure to herbicides such as Agent Orange.

In this regard the Board observes that the record does not 
show, nor does the veteran contend, that he had primary 
biliary cirrhosis during service or to a compensable degree 
within one year of his discharge.  Instead, the record 
reflects that the earliest indication of primary biliary 
cirrhosis comes in 1976 when the veteran states that blood 
tests revealed irregularities in his liver enzymes.  
Similarly, the record also indicates that the veteran was 
diagnosed with primary biliary cirrhosis in 1980.  

In October 2003, the veteran was afforded a VA examination in 
connection with his claim.  The examiner discussed the 
veteran's pertinent medical history and, after examining the 
veteran and thoroughly reviewing the claims file, the 
examiner diagnosed the veteran with primary biliary 
cirrhosis.  The examiner found that the veteran's condition 
was not manifested during active military service from August 
1951 to October 1971, and also found that the veteran was not 
diagnosed with primary biliary cirrhosis within one year of 
his discharge from military service in October 1971.  After 
these findings, the examiner stated that "[t]he veteran's 
cirrhosis is at least as likely as not related to in-service 
exposure to herbicides," but then noted that, "at the 
present time, the medical literature does not report an 
association between primary biliary cirrhosis and herbicide 
use."  

Because the examiner's statements regarding an association 
between primary biliary cirrhosis and Agent Orange appeared 
inconsistent, the Board remanded the matter so that the 
medical opinion could clarified.  In July 2004, the VA 
examiner, who conducted the October 2003 VA examination 
submitted an addendum to his initial report.  In this report, 
the examiner confirmed that the veteran was diagnosed to have 
primary biliary cirrhosis and noted that this condition did 
not manifest itself during service or within one year after 
service.  He further stated that the cause of the veteran's 
condition was unknown, but that it may be due to a disordered 
immune response.  On the question of an association with 
Agent Orange, the examiner found that exposure to Agent 
Orange has not been associated with primary biliary cirrhosis 
and that, at the present time, there is no evidence 
suggesting such an association.  He concluded by stating 
"[a]t the present time, there is no evidence to suggest that 
primary biliary cirrhosis diagnosed in [the veteran] is 
caused by or a result of his service and exposure to Agent 
Orange."  

Here, the Board notes that the VA examiner who conducted the 
October 2003 and July 2004 VA examinations, specifically 
found no association between the veteran's exposure to Agent 
Orange and his primary biliary cirrhosis.  Further, the 
evidence reveals that the veteran's condition was not noted 
in service or within one year of service, and the competent 
evidence of record does not otherwise link the veteran's 
condition to his active military service.

Based on the foregoing, the veteran's claim of service 
connection for primary biliary cirrhosis must be denied.  
Although the Board does not question the sincerity of the 
veteran's conviction that his primary biliary cirrhosis is 
related to service or his Agent Orange exposure, the Board 
notes that, as a lay person, the veteran is not competent to 
establish a medical diagnosis or show a medical etiology 
merely by his own assertions; such matters require medical 
expertise.  38 C.F.R. § 3.159(a)(1) (Competent medical 
evidence means evidence provided by a person who is qualified 
through education, training or experience to offer medical 
diagnoses, statements or opinions; see also Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  Because the veteran is not 
professionally qualified to offer a diagnosis or suggest a 
possible medical etiology, and since the weight of the 
medical evidence is against a showing that the veteran's 
condition is related to service, to include his presumed 
exposure to herbicides such as Agent Orange while serving in 
the Republic of Vietnam, there is no basis upon which to 
establish service connection for primary biliary cirrhosis.


ORDER

Service connection for primary biliary cirrhosis, to include 
as a result of exposure to herbicide agents, is denied.



	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


